DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 14, 17-19, 21, 23, 25, 26, 28, 31, 34, 36, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Rockweiler et al. (US 20160346568 A1), granted as (US Pat. No. 10,543,382 .
Regarding claim 1, Rockweiler et al. (‘568) teach a handheld device for vulvovaginal rejuvenation (see abstract), comprising: an energy delivery element (see #34) comprising a coupling pad (see #32) configured to engage tissue in or around the subject's vagina and external genitalia, the coupling pad detachably connected to the energy delivery element and comprising a dome shaped contour (see [0032]; and Fig. 3); and an ultrasound energy source configured to deliver ultrasound energy through the energy delivery element to the tissue in or around the subject's vagina and external genitalia to rejuvenate said tissue, the coupling pad adapted to enhance acoustic coupling of ultrasound energy source and the tissue (see [0036]). Rockweiler et al. fail to explicitly teach the use of magnets to connect the coupling pads. However, Nordgren et al. (‘062) from the same field of endeavor do teach an energy delivery element detachably connected to an energy source via magnets (see [0024]-[0026]; and Fig. 4). It would be obvious to one of ordinary skill in the art to combine the invention of Rockweiler et al. with the features of Nordgren et al. for the benefit of a reliable attachment means to couple components together. Rockweiler et al. fail to explicitly teach a handle. However, Emery (‘145) from the same field of endeavor do teach a handle configured for maintaining the position of the device during use (see #100; and Fig. 1). It would be obvious to one of ordinary skill in the art to combine the invention of Rockweiler et al. with the features of Emery for the benefit of easier use and positioning by the user to maintain proper position.
Regarding claim 7, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the coupling pad comprises a coupling medium (see Rockweiler et al. [0037]).
Regarding claim 14, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the coupling pad size and shape is designed to conform to 
Regarding claim 17, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the coupling pad size and shape is designed to conform to the patient (see Rockweiler et al. [0035]-[0036]) therefore the limitation wherein the coupling pad has a length of about 35-45 mm is obvious and routine practice; absence unexpected results.
Regarding claim 18, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the coupling pad size and shape is designed to conform to the patient (see Rockweiler et al. [0035]-[0036]) therefore the limitation wherein the coupling pad has a width of about 25-35 mm is obvious and routine practice; absence unexpected results.
Regarding claim 19, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the energy source comprises an ultrasound generator adapted to provide ultrasound energy at a frequency of about 0.5 MHz to 2 MHz (see Rockweiler et al. [0056]).
Regarding claim 21, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the energy source comprises an ultrasound generator configured to provide ultrasound energy at a duty cycle of about 20-80% (see Rockweiler et al. [0056]).
Regarding claim 23, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the energy source comprises an ultrasound generator configured to provide ultrasound energy at a period of 2 to 10 minutes, every day, multiple times a day, every few days, once a week, once every couple of weeks, or once a month (see Rockweiler et al. [0056]).
Regarding claim 25, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the energy source comprises an ultrasound generator 
Regarding claim 26, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, further comprising a support supporting the coupling pad (see Rockweiler et al. [0039]).
Regarding claim 28, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 26, wherein the magnets are supported by the support in a manner arranged and configured for magnetically coupling to corresponding magnets on another portion of the handheld device (see Nordgren et al. [0024]; and Fig. 4).
Regarding claim 31, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the energy source has an effective radiating area (ERA) of about 2-8 cm.sup.2 (see Rockweiler et al. [0056]).
Regarding claim 34, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, further comprising a feedback mechanism configured for alerting the subject of insufficient contact between the energy delivery element and the tissue in or around the subject's vagina and external genitalia (see Rockweiler et al. [0039]-[0040]).
Regarding claim 36, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, further comprising a feedback mechanism configured for alerting the subject of insufficient contact between the energy delivery element and the energy source (see Rockweiler et al. [0039]-[0040]).
Regarding claim 77, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the ultrasound energy source comprises an ultrasound transducer, and wherein one or more magnets are positioned on the ultrasound energy source around a 
Regarding claim 78, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) in view of Emery (‘145) teach the device of claim 1, wherein the coupling pad is configured to transmit ultrasound energy from the ultrasound energy source to the tissue (see Rockweiler et al. [0032]; and Fig. 3).
Claims 40, 41, 44, 46, 48, 50, 55, 56, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rockweiler et al. (US 20160346568 A1), granted as (US Pat. No. 10,543,382 B2) prior publication as (WO2015/116512 A1), in view of Nordgren et al. US 2012/0143062 A1).
Regarding claim 40, Rockweiler et al. (‘568) teach a method of rejuvenating vulvovaginal tissue in a subject (see abstract), the method comprising: removably engaging an energy delivery element with a handheld device (see [0028]; and Fig. 1); engaging a coupling pad of the energy delivery element having a dome shaped contour with tissue in or around the subject's vagina (see [0031]-[0032]; and Fig. 3); applying ultrasound energy to the tissue from the energy delivery element (see [0042]-[0043]); and affecting a measureable parameter associated with vaginal rejuvenation such that the measurable parameter indicates an improvement in vaginal lubrication or vulvovaginal health after the application of ultrasound energy (see [0042]-[0044]). Rockweiler et al. fail to explicitly teach the use of magnets to connect the coupling pads. However, Nordgren et al. (‘062) from the same field of endeavor do teach am energy delivery element detachably connected to an energy source via magnets (see [0024]; and Fig. 4). It would be obvious to one of ordinary skill in the art to combine the invention of Rockweiler et al. with the features of Nordgren et al. for the benefit of a reliable attachment means to couple components together.
Regarding claim 41, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, wherein the coupling pad comprises a coupling medium (see Rockweiler et al. [0037]).

Regarding claim 46, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, wherein applying ultrasound energy comprises applying ultrasound energy at a duty cycle of about 20-80% (see Rockweiler et al. [0056]).
Regarding claim 48, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, wherein applying ultrasound energy comprises applying ultrasound energy at a period of 2 to 10 minutes, every day, multiple times a day, every few days, once a week, once every couple of weeks, or once a month (see Rockweiler et al. [0056]).
Regarding claim 50, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, wherein applying ultrasound energy comprises applying ultrasound energy at an intensity of about 1.5-2 W/cm.sup.2 (see Rockweiler et al. [0056]).
Regarding claim 55, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, further comprising alerting the user to insufficient contact between the energy delivery element and the subject's tissue (see Rockweiler et al. [0039]-[0040]).
Regarding claim 56, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, further comprising alerting the user to insufficient contact between the energy delivery element and an energy source (see Rockweiler et al. [0039]-[0040]).
Regarding claim 60, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 40, wherein the measurable parameter indicates an improvement in vaginal lubrication after the application of ultrasound energy (see Rockweiler et al. [0042]-[0044]).
Regarding claim 62, Rockweiler et al. (‘568) in view of Nordgren et al. (‘062) teach the method of claim 55, further comprising adjusting the position of the device in response to an alert indicating 
.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive: Claim 1 recites “an energy delivery element comprising a coupling pad” and “an ultrasound energy source” wherein “the ultrasound energy source detachably connected to the couple pad via magnets”. Figure 2 of Nordgren et al. depicts the energy delivery element represented as #5 detachably connected to the energy source represented as #20 with the use of magnets in #10a and #10b. The claim does not require that the coupling pad is attached to the energy delivery element by magnets, merely that it is attached to the ultrasound energy source. Rockweiler et al. already teaches the use of a coupling pad in conjunction with the energy delivery element. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/              Primary Examiner, Art Unit 3793